Citation Nr: 0405700	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  00-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a temporary total convalescent rating under 38 
C.F.R. § 4.30, based on a period of convalescence following 
outpatient treatment in May 1999.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from October 1995 to October 
1996.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A July 2002 rating action granted an increased rating for the 
veteran's left knee disability and denied a temporary total 
evaluation for a service-connected disability, as well as 
service connection for back, hip and shoulder disorders, and 
post-traumatic stress disorder.  This decision also denied 
entitlement to service connection for a right knee disorder, 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right knee disorder, and entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  At a hearing before the undersigned 
acting Veterans Law Judge in June 2003, the veteran reported 
that he had filed a notice of disagreement with this rating 
action.  The veteran also submitted additional evidence 
regarding these claims in June 2003; this evidence is not 
pertinent to the claim addressed in this decision.  This 
matter is referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran's outpatient treatment in May 1999 for a left 
knee disability did not necessitate at least a one-month 
period of convalescence following surgery or severe 
postoperative residuals; the veteran did not require 
immobilization by cast without surgery of the left knee 
joint.  

2.  Left knee surgery was performed in September 1999.  



CONCLUSION OF LAW

The criteria for a temporary total convalescent rating under 
38 C.F.R. § 4.30, based on a period of convalescence 
following outpatient treatment in May 1999, have not been 
met.  38 C.F.R. § 4.30 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to a temporary total 
convalescent rating under 38 C.F.R. § 4.30 based on a period 
of convalescence following outpatient treatment in May 1999 
for a left knee disability.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Upon careful review of the claims folder, the Board finds 
that all required notice and development specified in the 
VCAA have been fulfilled during the pendency of this appeal.  
The Board finds that the statement of the case and 
supplemental statements of the case, as well as 
correspondence from the RO to the veteran, have notified him 
of the information and evidence necessary to substantiate the 
claim and of his and VA's respective obligations to obtain 
different types of evidence.  Specifically, the Board notes 
that the supplemental statement of the case furnished the 
veteran in February 2001 set forth pertinent provisions of 
the VCAA.  In addition, the RO asked him to submit any 
evidence in his possession that pertained to the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.  

Factual Background

An October 1997 rating action granted service connection for 
left knee retropatellar pain syndrome and assigned a 10 
percent evaluation, effective from October 18, 1996.  

VA outpatient records dated between May and September 1999 
are of record.  In May 1999, the veteran reported left knee 
pain.  He had good range of motion and mobility without 
swelling.  There was no lateral or medial mobility.  The 
examiner reported the left knee patella was medially 
displaced.  The diagnosis was possible medial collateral 
ligament injury.  He was given a knee brace and advised to 
continue with physical therapy.  Magnetic resonance imaging 
(MRI) was scheduled to rule out meniscal involvement.  

VA physical therapy clinical notes dated in June 1999 relate 
that the veteran missed appointments in May and June 1999.  
He reported that he was awaiting MRI results from a VA 
facility.  

In August 1999, the veteran continued his complaints of left 
knee pain.  He reported that a MRI was performed.  He also 
indicated that he had been unable to work for the previous 
three months.  On examination, there was pain and tenderness 
along the tibial tuberosity, superior pole of the left 
patella, and the medial-lateral joint line.  The range of 
motion was from zero to 120 degrees.  There was decreased 
strength.  The MRI revealed a medial meniscus tear.  X-rays 
revealed a calcified distal patellar tendon.  Arthroscopic 
surgery was scheduled and performed in September 1999.  

An April 2000 rating action granted a temporary 100 percent 
rating for the period from September 14, 1999 to November 1, 
1999.  At that point, the 10 percent rating was resumed.  
This rating action also denied a temporary total evaluation 
based on surgical or outpatient treatment necessitating 
convalescence beginning in May 1999.  

Criteria and Analysis 

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).  Extensions of periods 
of one, two, or three months beyond the initial three months 
may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. 
§ 4.30(a).  In addition, approval may be obtained for 
extensions of one or more months, up to six months beyond the 
initial six-month period, under subparagraphs (2) or (3) of 
38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b).  

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, 
citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id., citing Webster's Medical Desk Dictionary 606 (1986).  In 
other words, the purpose of a temporary total evaluation 
under the criteria of 38 C.F.R. § 4.30 is to aid the veteran 
during the immediate post-surgical period when he or she may 
have incompletely healed wounds or may be wheelchair-bound, 
or when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  

The Court has determined that the inability to return to any 
employment indicates a need for continuing convalescence 
under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 
(1995).  

The record does not show the presence of severe preoperative 
residuals in May 1999.  While there was evidence of pain and 
reduced strength, it appears that the veteran had nearly full 
range of motion.  There was no indication that there was any 
restriction placed on the veteran's activities.  At that 
time, the veteran's left knee pain was controlled by the use 
of over-the-counter medication.  In other words, the 
outpatient treatment records dated between May and September 
1999 do not show incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one or 
more major joint, the application of a body cast, the 
necessity for house confinement, or the necessity for use of 
a wheelchair or crutches.  

Although the veteran indicated that he was unable to work 
during this time period, his allegations of the need for 
continued convalescence, effective from May 1999, are not 
corroborated by the contemporaneous medical findings.  The 
medical evidence of record does not include any competent 
medical statements or opinions concerning his ability to 
work.  His own statements constitute the only evidence of 
record that suggests that he was unable to work.  However, 
the Board finds that his statements are not sufficient 
competent evidence to establish this degree of severity or 
the consequent need for a period of convalescence beginning 
in May 1999.  Although a claimant is capable of providing 
evidence of symptomatology, a layperson is not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  The Board 
finds that the examination and treatment reports prepared by 
competent medical professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment 
than the veteran's statements.  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

A temporary total convalescent rating under 38 C.F.R. § 4.30, 
based on a period of convalescence following outpatient 
treatment in May 1999, is denied.  



	                        
____________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



